IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

GARRETT DAY, LLC, et a/,,

Plaintiffs,

V. Case No. 3:15-cv-36
INTERNATIONAL PAPER JUDGE WALTER H. RICE
COMPANY, et a/,

Defendants.

 

DECISION AND ENTRY SUSTAINING PLAINTIFFS’ MOTION FOR LEAVE TO
SERVE IN EXCESS OF FORTY REQUESTS FOR ADMISSION /VSTANTER
(DOC. #263); SUSTAINING DEFENDANTS’ REQUEST TO REOPEN
DEPOSITIONS OF PLAINTIFFS’ EXPERT WITNESSES THOMAS SHALALA
AND RICHARD ST. JOHN

 

This matter is currently before the Court on two discovery-related matters:
(1) Plaintiffs’ Motion for Leave to Serve in Excess of Forty Requests for Admission,
Doc. #263; and (2) Defendants’ request to re-depose Plaintiffs’ expert witnesses,

Thomas Shalala and Richard St. John.

I. Background and Procedural History

On March 25, 2019, the Court issued a Decision and Entry on numerous
motions for summary judgment. Doc. #260. Therein, the Court noted that it had
previously reserved ruling on Plaintiffs’ Motion for Leave to Obtain in Excess of

Forty Requests for Admission, Doc. #250, pending resolution of the motions for
summary judgment. Believing that the Decision and Entry may have eliminated
the need for many of the requests for admission (“RFAs”), the Court overruled
Plaintiffs’ motion without prejudice, directed Plaintiffs to reevaluate the requests
in light of the Court's decision, and to serve amended requests for admission on
Defendants by April 15, 2019. The Court stated that “[i]f Plaintiffs continue to
believe that more than 40 requests for admission are necessary, they may file an
appropriate motion.”

On April 15, 2019, Plaintiffs did just that, filing a Motion for Leave to Serve
in Excess of Forty Requests for Admission /nstanter, Doc. #263. Due to ongoing
settlement discussions with the HPP Defendants and the Neenah/Fox Defendants,
only Defendant International Paper Company (“IPC”) filed a response. Plaintiffs’
motion is now fully briefed. See Docs. ##273, 276.

On April 23, 2019, the parties filed an Amended Rule 26(f) Report, Doc.
#264, but were unable to agree on recommended deadlines. Counsel further
noted that there was a disagreement concerning whether additional depositions
of Plaintiffs’ expert witnesses, Ronald St. John and Thomas Shalala, could be
taken given that the expert discovery deadline was November 2, 2018. On April
26, 2019, Plaintiffs filed Objections to Reopening Expert Discovery, Doc. #271.

The Court held a conference call on April 30, 2019, and directed counsel to
file summaries of their positions on the question of re-deposing Plaintiffs’ experts.

Doc. #272. Those were filed at Docs. ##274 and 277.
Il. Plaintiffs’ Request for Leave to Serve in Excess of Forty Requests for
Admission (Doc. #263)

On April 15, 2019, Plaintiffs moved for leave to serve additional requests for
admission (“RFAs”) on each set of Defendants, including 15 additional requests to
Defendant IPC. Doc. #263. As noted above, given possible settlement agreements
with the HPP Defendants and Neenah/Fox Defendants, only Defendant IPC has
filed a memorandum in opposition.’ Plaintiffs want to serve fifteen (15) additional
RFAs on IPC, and re-serve RFA 8. IPC objects to Plaintiffs’ request. For the
reasons set forth below, Plaintiffs’ motion is sustained in part and overruled in
part.

Local rules provide that “[u]nless there has been agreement of the
responding party or leave of Court has first been obtained, no party shall serve
more than forty requests for admission (including all subparts) upon any other
party.” S.D. Ohio Civ. R. 36.1. IPC notes that Plaintiffs failed to comply with this
rule when they originally propounded 81 RFAs to IPC. Plaintiffs also failed to
comply with S.D. Ohio Civ. R. 37.1 (requiring counsel to confer with opposing
counsel prior to filing a discovery motion) when they filed their first Motion for
Leave to Obtain in Excess of Forty RFAs, Doc. #250. The Court, in the interest of
justice, will overlook these earlier technical rule violations in order to reach the

merits of the discovery motion.

 

' The Court has recently approved settlement agreements with the HPP
Defendants and the Neenah/Fox Defendants.

3
IPC also objects to Plaintiffs’ motion on substantive grounds, arguing that
Plaintiffs offer no legitimate justification for exceeding the 40-RFA limit. The Court
disagrees. In their motion, Plaintiffs note that because IPC’s predecessors owned
the paper mill so long ago, it is difficult to elicit information from fact witnesses.
Because almost all expert discovery has been completed, additional RFAs can
now narrow the issues for expert summary judgment motions and for trial.
Plaintiffs have adequately explained the need for the additional RFAs, and have
already narrowed the scope of their requests as the Court asked them to do. The
Court therefore SUSTAINS Plaintiffs’ motion to the extent that it requests leave to
serve 15 additional RFAs on IPC, Doc. #263. IPC shall respond to those additional
RFAs within 30 days of the date of this Decision and Entry.

In the same motion, Plaintiffs also seek leave to re-serve a request related
to the authentication of certain documents, RFA 8. They maintain that IPC failed
to fully respond to the previous request. IPC’s answer was as follows:

REQUEST FOR ADMISSION 8: Attached hereto as Exhibit A is a list of

documents identified by Bates Number and/or title and related

parties, please admit:

(a) The electronic version of each document produced and identified

by Bates Number in Exhibit A is a true, correct, and genuine copy;

(b) The genuineness and authenticity of the electronic version;

(c) The electronic version (or printed copy thereof) is a business

record pursuant to Federal Rules of Evidence 803(6) and admissible if

relevant and not prejudicial.

ANSWER: Objection on the grounds that Request for Admission No. 8

is vague, ambiguous, compound, overbroad, and calls for legal

conclusions. Further, IPC further objects on the ground that the

request to admit the genuineness of documents was not
accompanied by a copy of the document in accordance with Fed. R.
Civ. P. 36(a)(2). Without waiving any objection, IPC admits that it

produced true and accurate copies of the versions of the documents

available to it, and denies the remainder.
Doc. #273-1, PagelD##8025-26.

IPC maintains that it has fully answered RFA 8. It further notes that
Plaintiffs filed no Objection to this original response. IPC suggests that mutual
stipulations concerning the authenticity of documents are preferable to a
unilateral, compound RFA.

Plaintiffs do not dispute that mutual stipulations would be a proper
alternative but note that IPC has not yet so agreed to stipulate with respect to the
historical documents that it produced. They further note that they have now
served IPC with copies of all relevant documents, curing the alleged Fed. R. Civ. P.
36(a)(2) defect. In addition, Plaintiffs have already stipulated to the authenticity of
many of their own documents.

In the interests of justice, the Court SUSTAINS Plaintiffs’ motion for leave to

“re-serve” RFA 8 and directs IPC to fully respond to Plaintiffs’ request within 30

days of the date of this Decision and Entry.

Hl. Defendants’ Request to Reopen Depositions of Plaintiffs’ Expert Witnesses
The deadline for expert discovery was November 2, 2018. Defendants

deposed Plaintiffs’ expert witness Ronald St. John on October 30, 2018, and

expert witness Thomas Shalala on November 2, 2018. Each deposition lasted

approximately seven hours. Ten days prior to the depositions, the parties
exchanged certain materials. Three days prior to the depositions, IPC noted
certain objections to the materials produced by Plaintiffs. IPC maintains that these
objections were not resolved prior to the depositions.

According to Defendants, each deposition was held open on the record.
Defendants seek leave to reopen those depositions and extend the expert witness
discovery deadline. They argue that additional time is needed because: (1)
Plaintiffs failed to provide all relevant materials 10 days in advance, including the
list of all documents relied on by the experts and all expert billing invoices; and (2)
Plaintiffs’ experts claimed to have co-authored a single report and could not
identify which sections each had drafted. According to Defendants, much
deposition time was spent trying to remedy these defects. Defendants did not
have time to address Shalala’s rebuttal expert opinions. During the April 30, 2019,
conference call, Defendants asked for a combined total of six additional hours of
deposition testimony for each of these two experts.

Plaintiffs, however, consider the expert depositions concluded and
discovery closed. They maintain that Defendants have not shown good cause for
reopening expert discovery. Plaintiffs particularly object to giving Defendants six
additional hours without any restriction on topics of subject matter. They argue
that this would be prejudicial and very costly to again prepare the experts for the
depositions.

Plaintiffs maintain that Defendants were timely provided with a

bibliography of materials relied on by the experts, although it was not
denominated as such. With respect to the expert billing invoices, Plaintiffs note
that Shalala sent a separate bill to St. John (which Plaintiffs were not given prior
to the deposition), that this bill contained no new information, and that it was
provided to Defendants before the end of Shalala’s deposition. To the extent IPC
wants to question Shalala further regarding these invoices, Plaintiffs are willing to
make him available for this limited inquiry. In addition, Plaintiffs deny that joint
expert witness reports are problematic. They maintain that Shalala and St. John
were clear that they share the opinions expressed in the reports, except where
expressly noted.

Having reviewed the deposition testimony and the parties’ arguments, the
Court concludes that Defendants have established good cause to extend the
expert witness discovery deadline and to reopen the depositions of Shalala and
St. John. Accordingly, the Court SUSTAINS Defendants’ request. Said
depositions must be completed within 45 days of the date of this Decision and
Entry. Given that only IPC remains as a Defendant in this case, and to minimize
prejudice to Plaintiffs, said depositions shall be limited to no more than three
hours each. In addition, at least 10 days prior to the scheduled deposition, IPC

shall provide Plaintiffs with a detailed list of the exact topics yet to be addressed.

IV. Conclusion
For the reasons set forth above, the Court SUSTAINS Plaintiffs’ Motion for

Leave to Serve in Excess of Forty Requests for Admission, Doc. #263. Defendant
IPC shall respond to the 15 additional RFAs and “re-served” RFA 8 within 30 days
of the date of this Decision and Entry.

The Court SUSTAINS Defendants’ request to re-depose Plaintiffs’ expert
witnesses, Thomas Shalala and Richard St. John. Said depositions shall take

place within 45 days of the date of this Decision and Entry.

Date: December 12, 2019 EJs l *~Q
WALTER H. RICE
UNITED STATES DISTRICT JUDGE
